

115 S1933 IS: To clarify the location of a clinic of the Department of Veterans Affairs designated by law.
U.S. Senate
2021-05-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 1933IN THE SENATE OF THE UNITED STATESMay 27, 2021Mr. Daines introduced the following bill; which was read twice and referred to the Committee on Veterans' AffairsA BILLTo clarify the location of a clinic of the Department of Veterans Affairs designated by law.1.Clarification of location of clinic of Department of Veterans Affairs in MontanaSection 1(a)(1) of the Act entitled An Act to redesignate certain clinics of the Department of Veterans Affairs located in Montana, approved June 5, 2018 (Public Law 115–181; 132 Stat. 1391), is amended by striking located at 2687 Palmer Street.